Titone, J. P.,
concurs to reverse the order appealed from and to remit the matter to the Supreme Court, Kings County, for further proceedings, with the following memorandum:
Because the People’s comment at the December 7, 1982 appearance does not constitute an unequivocal statement of readiness and because of Criminal Term’s express factual finding that the People never announced such readiness, I cannot join the majority’s thesis. Nonetheless, finding the defendant’s motion premature, I cast my vote for reversal.
Pursuant to CPL 30.30 (subd 5, par [a]), when a defendant is to be retried upon “an order for a new trial” the six-month period within which the People must announce their readiness for trial “must be deemed to have commenced on * * * the date the order occasioning a retrial [became] final”. Since the CPL contains no definition of the word “final”, it must be assumed that the Legislature intended that word to have its commonly understood meaning (Matter of Manhattan Pizza Hut v New York State Human Rights Appeal Bd., 51 NY2d 506, 511; McKinney’s Cons Laws of NY, Book 1, Statutes, §§ 94, 232), with the meaning ascribed by lexicographers serving as a useful guidepost (Quotron Systems v Gallman, 39 NY2d 428, 431; McKinney’s Cons Laws of NY, Book 1, Statutes, § 234).
In common parlance, a matter is considered “final” when it cannot “be altered or undone”, i.e., when it is conclusive (Webster’s Ninth New Collegiate Dictionary [1983 ed], p 463). A “final decision” is one from which no appeal can be taken or as to which no writ of error can be issued (see United States ex rel. Fink v Tod, 1 F2d 246, 252, revd on other grounds 267 US 571; Black’s Law Dictionary [5th ed], p 567). “In legal terminology ‘final’ means conclusive, decisive, definitive, as a final judgment, from which there is no appeal; not open to appeal or revision; necessarily precluding review; precluding further controversy on the question passed upon; that which absolutely ends or concludes a matter” (36A CJS, Final, p 408).
The Appellate Division, Fourth Department, has given the term “final” its plain meaning, concluding that the six-month statutory time frame specified by CPL 30.30 does not commence upon an order directing a retrial until the People have exhausted their appellate remedies (People v Passero, 96 AD2d 721). Indeed, unless such a definition be employed, the People’s *425exercise of appellate rights would be rendered meaningless for even if the People prevailed on appeal the matter would be subject to dismissal pursuant to CPL 30.30, there being no provision in the CPL enabling the People to stay the operation of the order directing a new trial (see CPL 460.40, 460.50) and the pendency of the appeal would not constitute the cause of the delay (cf. People v Sturgis, 38 NY2d 625).
The failure of the parties to brief this point on appeal is irrelevant. Even if the People had expressly conceded the question, that would not “relieve us from the performance of our judicial function [or] require us to adopt the proposal urged upon us” (People v Berrios, 28 NY2d 361, 366-367; see, also, People ex rel. Walker v New York State Bd. of Parole, 98 AD2d 33, 35).
Inasmuch as the People did not withdraw their appeal until August 16, 1982, the order directing the retrial did not become final until that date. Accordingly, the six-month statutory period would not have expired until February 16, 1983, irrespective of any excludable periods, and the motion decided by Criminal Term on February 7, 1983 should have been denied.